On motion to dismiss, the appellee calls attention to the fact that the motion for a new trial herein was overruled October 23, 1930, the appellants, evidently attempting a vacation appeal, filed their transcript and bill of exceptions with assignment of error thereon in the office of the clerk of this court on April 22, 1931. Our attention is called to the fact that April 21, 1931, was not a Sabbath day. Thus, it clearly appears that the appeal was not taken within 180 days as required by § 696 Burns 1926. Treloar v. Harris (1917), 65 Ind. App. 22, 116 N.E. 590; Rusk v. Kokomo Steel, etc., Co. (1918),68 Ind. App. 627, *Page 686
121 N.E. 87; Indianapolis, etc., Traction Co. v. Long (1920),73 Ind. App. 390, 127 N.E. 565.
On the authority of the above-cited cases, this attempted appeal is dismissed, at the costs of appellants, and it is so ordered.